Citation Nr: 0506524	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's post-catheter ablation proximal 
supraventricular tachycardia residuals.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1976 to June 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which established 
service connection for post-catheter ablation proximal 
supraventricular tachycardia residuals and assigned a 10 
percent evaluation for that disability.  The veteran has 
represented himself throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected cardiac 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial evaluation in excess of 10 
percent for the veteran's post-catheter ablation proximal 
supraventricular tachycardia residuals.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the report of a December 2003 VA examination for 
compensation purposes, the Board observes that the veteran 
was diagnosed with a history of paroxysmal supraventricular 
tachycardia and treatment for essential hypertension.  
Clinical documentation from Memorial Hospital at Gulfport 
dated in August 2004 indicates that the veteran had a "known 
history of non-obstructive coronary artery disease."  The 
provisions of 38 C.F.R. § 4.104 (2004), in pertinent part, 
direct that 

If nonservice-connected arteriosclerotic 
heart disease (coronary artery disease) 
is superimposed on service-connected 
valvular or other non-arteriosclerotic 
heart disease, request a medical opinion 
as to which condition is causing the 
current signs and symptoms.  

Given that the December 2003 VA examination for compensation 
purposes did not address the veteran's coronary artery 
disease and in light of the preceding authority, the Board 
finds that the veteran must be afforded an additional VA 
examination for compensation purposes.  Accordingly, this 
case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his service-connected 
post-operative cardiac disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether the veteran's "current 
cardiac signs and symptoms" are 
associated with his service-connected 
post-catheter ablation proximal 
supraventricular tachycardia residuals or 
rather his nonservice-connected coronary 
artery disease.  Send the claims folder 
to the examiner review.  The examination 
report should specifically state that 
such a review was conducted.  

2.  Then readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 10 percent for his 
post-catheter ablation proximal 
supraventricular tachycardia residuals.  
If the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


